Case 9:18-cv-81545-DMM Document 3 Entered on FLSD Docket 11/13/2018 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:18-cv-81545

  GEORGE MATTSON AND GNM ICBC
  LLC,

                Petitioners,
        v.

  J.P. MORGAN SECURITIES LLC,

             Respondent.
  _________________________________/

       MOTION FOR TIBOR L. NAGY, JR., ESQ. TO APPEAR PRO HAC VICE AND
         ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rule 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys of the United States District Court for the Southern District

  of Florida, the undersigned respectfully moves for the admission pro hac vice of Tibor L. Nagy,

  Jr. of the law firm of Dontzin Nagy & Fleissig LLP, 980 Madison Ave. New York, New York

  10075, (212) 717-2900, for purposes of appearance as co-counsel on behalf of Respondent J.P.

  Morgan Securities LLC in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

  Administrative Procedures, to permit Tibor L. Nagy, Jr. to receive electronic filings in this case,

  and in support thereof states as follows:

         1.      Tibor L. Nagy, Jr. is not admitted to practice in the Southern District of Florida

  and is a member in good standing of the New York State Bar and the United States District Court

  for the Southern District of New York.
Case 9:18-cv-81545-DMM Document 3 Entered on FLSD Docket 11/13/2018 Page 2 of 4



         2.         Movant, Rene Gonzalez-LLorens, of the law firm of Shutts & Bowen LLP, 200 S.

  Biscayne Blvd., Suite 4100, Miami, Florida 33131, (305) 347-7337, is a member in good

  standing of the Florida Bar and the United States District Court for the Southern District of

  Florida, and is authorized to file through the Court’s electronic filing system. Movant consents

  to be designated as a member of the Bar of this Court with whom the Court and opposing

  counsel may readily communicate regarding the conduct of the case, upon whom filings shall be

  served, who shall be required to electronically file and serve all documents and things that may

  be filed and served electronically, and who shall be responsible for filing and serving documents

  in compliance with the CM/ECF Administrative Procedures. See Rule 2B of the CM/ECF

  Administrative Procedures.

        3.      In accordance with the local rules of this Court, Tibor L. Nagy, Jr. has made

 payment of this Court’s $75 admission fee. A certification in accordance with Rule 4(b) is

 attached hereto.

        4.      Tibor L. Nagy, Jr., by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Tibor L. Nagy, Jr. at e-mail address: tibor@dnfllp.com.

        WHEREFORE, the undersigned, respectfully moves this Court to enter an Order for Tibor

 L. Nagy, Jr. to appear on behalf of Respondent J.P. Morgan Securities LLC for all purposes

 relating to the proceedings in the above-styled matter and directing the Clerk to provide notice of

 electronic filings to Tibor L. Nagy, Jr.




                                                  2
Case 9:18-cv-81545-DMM Document 3 Entered on FLSD Docket 11/13/2018 Page 3 of 4



  Dated: November 13, 2018
                                             Respectfully submitted,


                                             SHUTTS & BOWEN LLP


                                             /s/ Rene Gonzalez-LLorens
                                             Rene Gonzalez-LLorens
                                             Florida Bar No. 53790
                                             200 S. Biscayne Blvd., Suite 4100
                                             Miami, FL 33131
                                             Tel: (305) 347-7337
                                             rllorens@shutts.com

                                             Counsel for Respondent J.P. Morgan Securities
                                             LLC




                               CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, I filed the foregoing with the Clerk of Court

  via ECF and a true and correct copy of the same will be served by e-mail to the following

  counsel for Petitioners: Matthew N. Thibaut, Esq. (mthibaut@htattorneys.com) and Craig H.

  Kuglar, Esq. (ck@kuglarlaw.com).




                                      By: /s/ Rene Gonzalez-LLorens          .
                                           Rene Gonzalez-LLorens




                                                3
Case 9:18-cv-81545-DMM Document 3 Entered on FLSD Docket 11/13/2018 Page 4 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:18-cv-81545

  GEORGE MATTSON AND GNM ICBC
  LLC,

               Petitioners,
        v.

  J.P. MORGAN SECURITIES LLC,

             Respondent.
  _________________________________/

                      CERTIFICATION OF TIBOR L. NAGY, JR., ESQ.

         I, Tibor L. Nagy, Jr., pursuant to Rule 4(b) of the Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys, hereby certify that I (1) have studied the

  Local Rules of the United States District Court for the Southern District of Florida; and (2) am a

  member in good standing of the New York State Bar and the United States District Court for the

  Southern District of New York.



                                               /s/ Tibor L. Nagy, Jr.
                                               Tibor L. Nagy, Jr.
                                               DONTZIN NAGY & FLEISSIG LLP
                                               980 Madison Avenue
                                               New York, NY 10075
                                               Tel: (212) 717-2900
                                               tibor@dnfllp.com

                                               Counsel for Respondent J.P. Morgan Securities
                                               LLC




                                                  4
